         Case 1:12-cv-10576-DJC Document 256 Filed 04/06/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                )
WORLDS, INC.,                                   )
                                                )
                      Plaintiff,                )
                                                )
                      vs.                       )
                                                )    Civil Action No. 1:12-CV-10576 (DJC)
ACTIVISION BLIZZARD, INC.,                      )
BLIZZARD ENTERTAINMENT, INC. and                )    JURY TRIAL DEMANDED
ACTIVISION PUBLISHING, INC.,                    )
                                                )
                      Defendants.               )


                                    JOINT STATUS REPORT

       Pursuant to this Court’s March 26, 2020 Order (Dkt. 253), Plaintiff Worlds, Inc.

(“Worlds’”) and Defendants Activision Blizzard, Inc., Blizzard Entertainment, Inc., and

Activision Publishing, Inc. (collectively, “Activision”) jointly submit the following status report

outlining what remains in the case for the Court to resolve and proposing a schedule for doing so.

I.     PRIOR LITIGATION STATUS

       This case was filed by Worlds against Activision on March 30, 2012. Dkt. 1. Prior to the

issuance of the stay pending inter partes review of the patents-in-suit, Worlds asserted 40 total

claims across five patents against Activision. The Court issued its claim construction order on

June 26, 2015, addressing all patents-in-suit. Dkt. 153. The parties subsequently exchanged

updated infringement and invalidity contentions. Dkts. 160, 164. The Court issued a Scheduling

Order on September 16, 2015, adopting the parties’ prior proposed Joint Pretrial Schedule, and

scheduled an Initial Pretrial Conference for September 29, 2016. Dkts. 180-182. As a result of

inter partes review, 17 asserted claims were invalidated, leaving 23 of the 40 claims asserted

                                                1
         Case 1:12-cv-10576-DJC Document 256 Filed 04/06/20 Page 2 of 7




pre-stay. Fact discovery was ongoing when inter partes review was initiated and this district

court litigation was stayed.     The parties made substantial productions of documents and

materials, including source code pursuant to the protective order. In addition, the parties had

conducted a few depositions; however, additional fact discovery still needs to be completed. The

parties have yet to serve expert reports or complete expert discovery.

II.    REMAINING ISSUES FOR THE COURT TO RESOLVE

       The following items remain for the Court to resolve:

       1.      Activision filed a motion for summary judgment under 35 U.S.C. § 101 (Dkt.

174), and that motion was taken under advisement by the Court prior to the stay of proceedings

(Dkt. 194). As discussed below, the parties propose a schedule for supplementing the briefing on

Activision’s pending § 101 motion in view of intervening Federal Circuit law.

       2.      Remaining disputed issues include determinations of whether the patents-in-suit

are infringed; whether the patents-in-suit are invalid; and, if any claims of the patents-in-suit are

infringed and not invalid, the amount of damages to be awarded.              Therefore, the parties

respectfully ask that the Court establish a case schedule, including deadlines for conducting fact

discovery, deadlines for case narrowing, exchange of expert reports, conducting expert

discovery, filing of dispositive and Daubert motions, and holding a pretrial conference.

       3.      In addition, Activision submits that a further issue that needs to be addressed—

and should be addressed before discovery is reopened—is a schedule for the parties to meet and

confer as to the proper scope of estoppel in view of the IPR proceedings (Dkt. 242 at 7), and, if

needed, a briefing and hearing schedule to resolve any disputes.1




1
  In mid-March, Activision hired Wilmer Cutler Pickering Hale and Dorr LLP (“WilmerHale”)
to serve as counsel in the case going forward. WilmerHale is working to transition the case file
                                                 2
         Case 1:12-cv-10576-DJC Document 256 Filed 04/06/20 Page 3 of 7




       4.      Worlds’ response to ¶3: This case has been pending for over eight years, and the

further postponing of fact discovery will unnecessarily delay the timely resolution of this case.

Additionally, the scope of Activision’s estoppel under 35 U.S.C. § 315(e)(2) is currently

premature and should be treated as a dispositive motion if it remains in dispute at that time.

       II.     JOINTLY PROPOSED SCHEDULE

       Pursuant to the Court’s Order (Dkt. 253), the Parties hereby submit their proposed

pretrial schedules. The parties have met and conferred on the proposed pretrial dates.

       Activision respectfully submits that discovery in this case should remain stayed pending

resolution of certain threshold issues that will determine the contours of this case moving

forward. Those issues are: (1) Worlds’ narrowed election of asserted claims in view of the IPR

proceedings and discovery and claim construction rulings prior to the stay; (2) Activision’s

motion for summary judgment under 35 U.S.C. § 101, which is case dispositive; and (3) the

proper scope of estoppel in view of the IPR proceedings. Activision proposes the following

schedule for resolving those threshold issues:

Event                                                          Activision’s Proposed Date
Worlds’ Narrowed Election of Asserted Claims                   May 5, 2020
Activision’s Supplemental Briefing on Its Pending 35           May 19, 2020
U.S.C. § 101 Motion
Worlds’ Brief on IPR Estoppel                                  May 19, 2020
Worlds’ Opposition to Activision’s Supplemental Brief on       June 9, 2020
Its Pending 35 U.S.C. § 101
Activision’s Responsive Brief on IPR Estoppel                  June 9, 2020
Reply Brief ISO Activision’s Supplemental Briefing on Its      June 23, 2020
Pending 35 U.S.C. § 101 Motion
Hearing on Activision’s § 101 Motion and IPR Estoppel          At the Court’s convenience on or
                                                               after July 15, 2020
Status Conference to Determine Further Pretrial Deadlines,     After the Court’s ruling on
as appropriate                                                 Activision’s § 101 motion and the
                                                               scope of any IPR estoppel


from prior counsel for Activision, Ropes & Gray LLP, which will withdraw following the
transition.
                                                 3
         Case 1:12-cv-10576-DJC Document 256 Filed 04/06/20 Page 4 of 7




       The parties also propose the following pretrial dates. Activision proposes the following

pretrial schedule only in the alternative should the Court determine that it wishes to set a case

schedule pending resolution of Activision’s motion for summary judgment under 35 U.S.C. §

101 and the scope of any IPR estoppel. Where the parties do not agree on proposed pretrial dates,

both parties’ proposals have been included.

Event                             Worlds’ Proposed Date       Activision’s Proposed Date
Reopening of Fact Discovery       April 14, 2020              After ruling on Activision’s § 101
                                                              motion and the scope of any IPR
                                                              estoppel (alternatively, April 14,
                                                              2020)
Worlds’ Narrowed Election of      May 5, 2020 (Agreed)
Asserted Claims
Activision’s supplemental         May 19, 2020 (Agreed)
briefing on its pending 35
U.S.C. § 101 motion
Worlds’ Brief on IPR Estoppel     To be briefed with          May 19, 2020
                                  Dispositive Motions
Worlds’ opposition to             June 9, 2020 (Agreed)
Activision’s supplemental
briefing on its pending 35
U.S.C. § 101 motion
Activision’s Responsive Brief     To be briefed with          June 9, 2020
on IPR Estoppel                   Dispositive Motions
Reply brief ISO Activision’s      June 23, 2020 (Agreed)
supplemental briefing on its
pending 35 U.S.C. § 101 motion
(Limited to 5 Pages)
Hearing on Activision’s § 101     At the Court’s
Motion and IPR Estoppel           convenience on or after
                                  July 15, 2020 (Agreed)
Close of Fact Discovery           January 14, 2021            150 days after ruling on
                                                              Activision’s § 101 motion and the
                                                              scope of any IPR estoppel
                                                              (alternatively, January 14, 2021)
Worlds’ Narrowing of Asserted     January 21, 2021            7 days after the close of fact
Claims (Worlds: No more than                                  discovery (alternatively, January
5 claims per patent; 15 claims                                21, 2021)
maximum / Activision: No
more than 3 claims per patent;
15 claims maximum)
Activision’s Narrowing of Prior   February 4, 2021            21 days after the close of fact

                                               4
         Case 1:12-cv-10576-DJC Document 256 Filed 04/06/20 Page 5 of 7




Event                            Worlds’ Proposed Date      Activision’s Proposed Date
Art (No more than 7 prior art                               discovery (alternatively, February
references per patent; 20                                   4, 2021)
references maximum)
Opening Expert Reports           February 18, 2021          35 days after the close of fact
                                                            discovery (alternatively, February
                                                            18, 2021)
Rebuttal Expert Reports          March 25, 2021             70 days after the close of fact
                                                            discovery (alternatively, March
                                                            25, 2021)
Close of Expert Discovery        April 15, 2021             91 days after the close of fact
                                                            discovery (alternatively, April 15,
                                                            2021)
Deadline to File                 May 13, 2021               28 days after the close of expert
Dispositive/Daubert Motions                                 discovery (alternatively, May 13,
                                                            2021)
Deadline for Oppositions to      June 10, 2021              56 days after the close of expert
Dispositive/Daubert Motions                                 discovery (alternatively, June 10,
                                                            2021)
Deadlines for Reply Briefs ISO   June 24, 2021              70 days after the close of expert
Dispositive/Daubert Motions                                 discovery (alternatively, June 24,
(Limited to 5 Pages)                                        2021)
Hearing on Dispositive/Daubert   At the Court’s             At the Court’s convenience, on or
Motions                          convenience, on or after   after 90 days after the close of
                                 July 14, 2021              expert discovery (alternatively, at
                                                            the Court’s convenience on or
                                                            after July 14, 2021)
Worlds’ Final Election of        14 days after ruling on
Asserted Claims (6 claims        dispositive motions
maximum)                         (Agreed)
Activision’s Final Election of   28 days after ruling on
Prior Art (12 references         dispositive motions
maximum)                         (Agreed)
Pretrial Conference/Trial        60 days after ruling on
                                 dispositive motions
                                 (Agreed)




                                              5
        Case 1:12-cv-10576-DJC Document 256 Filed 04/06/20 Page 6 of 7




Dated: April 6, 2020

Respectfully submitted,


By: /s/ Wayne M. Helge                    By: /s/ Sonal N. Mehta
Max L. Tribble (pro hac vice)             Sonal N. Mehta (pro hac vice)
mtribble@susmangodfrey.com                sonal.mehta@wilmerhale.com
Chanler Langham (pro hac vice)            WILMER CUTLER PICKERING HALE
clangham@susmangodfrey.com                  AND DORR LLP
Ryan Caughey (pro hac vice)               950 Page Mill Road
rcaughey@susmangodfrey.com                Palo Alto, CA 94304
SUSMAN GODFREY L.L.P.                     Tel.: (650) 858-6000
1000 Louisiana Street, Suite 5100         Fax: (650) 858-6100
Houston, Texas 77002
T: (713) 651-9366                         Kevin S. Prussia (BBO# 666813)
F: (713) 654-6666                         kevin.prussia@wilmerhale.com
                                          Claire M. Specht (BBO# 687952)
Wayne M. Helge (pro hac vice)             claire.specht@wilmerhale.com
whelge@dbjg.com                           Rian M. Rossetti (BBO# 703878)
Aldo Noto (pro hac vice)                  rian.rossetti@wilmerhale.com
anoto@dbjg.com                            WILMER CUTLER PICKERING HALE
Alan A.Wright (pro hac vice)                 AND DORR LLP
awright@dbjg.com                          60 State Street
Gregory A. Krauss (pro hac vice)          Boston, MA 02109
GKrauss@dbjg.com                          Tel.: (617) 526-6000
James T. Wilson (pro hac vice)            Fax: (617) 526-5000
jwilson@dbjg.com
DAVIDSON BERQUIST JACKSON &
GOWDEY, LLP                               ATTORNEYS FOR DEFENDANTS,
8300 Greensboro Drive, Suite 500          ACTIVISION BLIZZARD, INC., BLIZZARD
McLean, VA 22102                          ENTERTAINMENT, INC. AND
T: (571) 765-7700                         ACTIVISION PUBLISHING, INC.

Joel R. Leeman
jleeman@sunsteinlaw.com
BBO # 292070
SUNSTEIN KANN MURPHY & TIMBERS
125 Summer Street
Boston, MA 02110-1618
T: (617) 443-9292
F: (617) 443-0004

ATTORNEYS FOR PLAINTIFF WORLDS,
INC.



                                      6
        Case 1:12-cv-10576-DJC Document 256 Filed 04/06/20 Page 7 of 7




                             CERTIFICATE OF SERVICE

        I certify that a true copy of the above document was filed through the Court’s ECF
system on the above date and will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF).



                                         /s/ Wayne M. Helge
                                         Wayne M. Helge




                                            7
